Citation Nr: 0715155	
Decision Date: 05/22/07    Archive Date: 06/01/07	

DOCKET NO.  03-34 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, characterized as choroidal nevus/hyperpigmentation 
and blepharitis. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for a bladder dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from August 1971 to October 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development with respect to both issues on appeal.  
With respect to the veteran's claim for service connection 
for a right eye disorder, a September 1999 VA examination 
diagnosed the veteran as having three disorders and the 
examiner observed that "there is a strong possibility that 
the above conditions existed while on active duty."  

Firstly, it is not clear whether that examiner had the 
benefit of a review of the veteran's service medical records.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The examiner also provided no rationale for his conclusion 
that there was a "strong possibility" that the diagnosed 
disorders existed while on active duty; nor was any 
delineation addressed as to which disorders may have been 
caused by military service.  Given these factors, the record 
is not ready for appellate review.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993)(Observing that a specialist's opinion as 
to a medical matter outside of his or her specialty to be 
given little weight).   

An additional review and opinion should be obtained in order 
to fairly decide the veteran's claim and satisfy the VA's 
duty to assist him in establishing the facts pertinent to his 
claim.  

With respect to the veteran's claim for an initial evaluation 
in excess of 20 percent for bladder dysfunction, the record 
does not reflect that the veteran was provided notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with his claim for a 
higher initial evaluation for his bladder dysfunction.  Since 
the United States Court of Appeals for Veterans Claims 
(Court) has strictly construed the VA's obligation to provide 
notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), this matter 
must be addressed prior to final appellate review.  

Also, since the veteran receives regular medical care from 
the VA, it is likely that there are additional VA medical 
records dated after the last dated treatment record 
associated with the claims file.  As such, a request for any 
latter dated medical records would be in order.

This case is being returned to the RO via the Appeals 
Management Center in Washington, DC, and the veteran will be 
notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO should obtain and associate 
with the claims file any additional VA 
treatment records pertaining to the 
veteran dated after January 28, 2004

2.  The RO should provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with 
his claim for an initial evaluation in 
excess of 20 percent for a bladder 
dysfunction.  

3.  The veteran's claims file should be 
referred to the examiner who performed 
the September 1999 eye examination for 
further review and comment.  (If that 
examiner is not available, the veteran's 
claims file should be referred to another 
appropriate examiner.)  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the veteran's service 
medical records.  Following this review 
the examiner should state whether the 
disorders diagnosed following the 
September 1999 VA examination were or 
were not related to service and any 
symptomatology shown in the veteran's 
service medical records.  The examiner is 
requested to provide a clear rationale 
for all opinions and a discussion of the 
facts and medical principals involved 
should be of considerable assistance to 
the Board.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 




and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

